Upon a Rehearing En Banc
By opinion dated, a divided panel of this Court affirmed the decision of the Virginia Workers’ Compensation Commission. Travelers Property Cas. Co. of Amer. v. Ely, 49 Va.App. 271, 640 S.E.2d 520 (2007). On March 13, 2007, we granted rehearing en banc, vacated the panel opinion, and stayed the mandate entered on that date. Upon rehearing en banc, the commission’s decision is affirmed without opinion by an evenly divided Court. Accordingly, the Court’s February 6, 2007 mandate is vacated. The appellant shall pay to appellees Leslie C. Ely and Matthew L. Bailey damages according to law.
Judges ELDER, FRANK, HUMPHREYS, PETTY, and BEALES voted to affirm the commission’s decision.
Chief Judge FELTON, Judges BENTON, CLEMENTS, KELSEY, and HALEY voted to reverse the commission’s decision.
This order shall be published and certified to the Virginia Workers’ Compensation Commission.